United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2233
                                  ___________

Eugene H. Mathison; Judy R. Mathison, *
                                       *
             Appellants,               *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
Corrections Corporation of America;    *   [UNPUBLISHED]
Hoyt Brill; Leann Stone; Charles       *
Zacharias; Five John/Jane Does; United *
States of America,                     *
                                       *
             Appellees.                *
                                 ___________

                            Submitted: December 26, 2003

                                 Filed: January 5, 2004
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Eugene H. Mathison and his wife Judy appeal the district
court’s1 adverse grant of summary judgment in their lawsuit brought under 42 U.S.C.

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendations of the
Honorable Arthur J. Boylan, United States Magistrate Judge for the District of
Minnesota.
§ 1983, Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971), the Federal Tort Claims Act, and state tort law. Their claims were based
on allegations concerning Eugene Mathison’s access to a law library while he was
incarcerated at Prairie Correctional Facility in Appleton, Wisconsin--a Correctional
Corporation of America (CCA) facility. Having carefully reviewed the record, see
Beck v. Skon, 253 F.3d 330, 332-33 (8th Cir. 2001) (standard of review), we
conclude that the claims against CCA and its employees, and against the United
States,2 were properly dismissed; that the court’s summary judgment ruling was not
premature as to the United States; and that the court did not abuse its discretion in
declining to exercise jurisdiction over Judy Mathison’s supplemental loss-of-
consortium claim, see Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir.)
(per curiam), cert. denied, 519 U.S. 968 (1996). We also deny appellants’ pending
motion.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      2
      Appellants are not challenging the dismissal of Charles Zacharias, a federal
marshal.
                                         -2-